         Case 1:18-cr-00016-LY Document 63 Filed 10/01/19 Page 1 of 5




                             UNITED STATES DISTRICT COURT                              20190C1-1         PMI2:55
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION
UNITED STATES OF AMERICA                                                                BY.


-vs-                                                          Case No.:        118cr00016LY

CHARLES MCALLISTER




                          MOTION FOR ADMISSION PRO HAC VICE


TO THE HONORABLE JUDGE OF SAID COURT:

        Comes now                           Alisa Moen                     ,   applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro   hac vice   to represent   Diamond State Depository, LLC            in this case, and would

respectfully show the Court as follows:

1.      Applicant is an attorney and a member of the law firm (or practices under the name of)

       General Counsel, Dillon Gage Incorporated of Dallas, President, Diamond State Depository, LLC,

        with offices at

                Mailing address:         15301 Parkway Suite 200

                City, State, Zip Code:         Addison, TX 75001

                Telephone:               972.386.2901

                Facsimile:               972.490.3218
       Case 1:18-cr-00016-LY Document 63 Filed 10/01/19 Page 2 of 5




2.   Since            2001               ,   Applicant has been and presently is a member of and in

     good standing with the Bar of the State of                         Delaware

     Applicant's bar license number is                DE4088

3.   Applicant has been admitted to practice before the following courts:

     Court:                                                  Admission date:

     District of Delaware                                      01/10/2002




4.   Applicant is presently a member in good standing of the bars of the courts listed above,

     except as provided below (list any court named in the preceding paragraph before which

     Applicant is no longer admitted to practice):




5.   Applicant has never been subject to grievance proceedings or involuntary removal

     proceedings while a member of the bar of any state or federal court, except as provided

     below:




6.   Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

     except as provided below (omit minor traffic offenses):




                                                -2-
       Case 1:18-cr-00016-LY Document 63 Filed 10/01/19 Page 3 of 5




7.    Applicant has read and is familiar with the Local Rules ofthe Western District of Texas and

      will comply with the standards of practice set out therein.

8.    Select one:

             Applicant has on file an application for admission to practice before the United

              States District Court for the Western District of Texas.

             Applicant has co-counsel in this case who is admitted to practice before the United

              States District Court for the Western District of Texas.

              Co-counsel:             Laura M. Fontaine

             Mailing address:         1700 Pacific Ave., Suite 4650

             City, State, Zip Code:          Dallas, Texas 75201

              Telephone:              214-880-9600

9.    Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00

      pro hac vice fee in   compliance with Local Court Rule AT-1(fj(2) [checks made payable

      to: Clerk, U.S. District Court].

10.   Should the Court grant applicant's motion, Applicant shall register as a filing user within 10

      days of this order, pursuant to Administrative Policies and Procedures for Electronic Filing

      in Civil and Criminal Cases in the Western District of lexas.




                                               -3-
            Case 1:18-cr-00016-LY Document 63 Filed 10/01/19 Page 4 of 5




Wherefore, Applicant prays that this Court enter an order permitting the admission of

                      Alisa Moen                     to the Western District of Texas pro hac   vice


for this case only.

                                             Respectfully submitted,


                                                                 Alisa Moen
                                             [printed name of App



                                             [si




                                   CERTIFICATE OF SERVICE

        Ihereby certif' that I have served a true and correct copy of this motion upon each
attorney of record and the original upon the Clerk of Court on this the 30th day of
          September              ,    2019


                                                                  Alisa Moen
                                             [printed name of



                                             [sgnature of




                                               -4-
         Case 1:18-cr-00016-LY Document 63 Filed 10/01/19 Page 5 of 5



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION
UNITED STATES OF AMERICA

-vs-                                                           Case No.    1:18-cr-00016-LY

CHARLES MCALLISTER



                                               ORDER

       BE IT REMEMBERED on this the                       day of                      ,20      ,   there

was presented      to the Court the Motion           for Admission        Pro Hac     Vice   filed by

           Alisa Moen               ("Applicant"), counsel for Diamond State Depository, LLC and

the Court, having reviewed the motion, enters the following order:

       ITIS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and Applicant

may appear on behalf of Diamond State Depository, LLC            in the above case.

       IT IS FURTHER ORDERED that Applicant, if Applicant has not already done so, shall,

in compliance with Local Court Rule AT-1(f)(2), immediately tender the amount of $100.00,

made payable to: Clerk, U.S. District Court.

        IT IS FURTHER ORDERED that Applicant, pursuant to the Administrative Policies and

Procedures for Electronic Filing in Civil and Criminal cases in the Western District of Texas, shall

register as a filing user within 10 days of the date of this Order.

        IT IS FINALLY ORDERED that Applicant's Pro Hac Vice status shall not become effective

until Applicant has complied with all provisions of this Order.

        SIGNED this the               day of                              20




                                                UNITED STATES DISTRICT JUDGE
